                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

    RYAN CRAWFORD,                                  :   Case No. 3:21-cv-69
                                                    :
           Plaintiff,                               :   District Judge Walter H. Rice
                                                    :   Magistrate Judge Sharon L. Ovington
    vs.                                             :
    COMMISSIONER OF THE SOCIAL                      :
    SECURITY ADMINISTRATION,                        :
                                                    :
           Defendant.                               :


                          REPORT AND RECOMMENDATIONS1


          On March 9, 2021, Plaintiff filed a pro se Complaint in this Court seeking judicial

review of a final decision issued by the Commissioner of the Social Security

Administration. On March 23, 2021, this Court entered a Notice of Deficiency as to

Plaintiff’s Social Security Identification Form. Plaintiff was directed to submit a corrected

Social Security Identification Form, containing Plaintiff’s complete Social Security

number, to the Clerk’s Office by April 22, 2021. Plaintiff did not submit a corrected Social

Security Identification Form. Consequently, the Court Ordered Plaintiff to Show Cause—

not later than May 17, 2021—why his Complaint should not be dismissed due to his failure

to prosecute and due to his failure to file a corrected Social Security Identification Form.

(Doc. #4). The Court also provided Plaintiff with an alternative opportunity to file a




1
    Attached is a NOTICE to the parties regarding objections to this Report and Recommendations.
corrected Social Security Identification Form by May 17, 2021. Id. Plaintiff has not

responded to the Court’s Order to Show Cause.

       Plaintiff has engaged in a clear pattern of delay by not filing a corrected Social

Security Identification Form, by not responding to the Order to Show Cause, and by not

taking any action in this case since filing his Complaint. The main effect of Plaintiff’s

failure to comply with the Court’s Order to Show cause is that the record is void of an

explanation by Plaintiff for his failure to file a corrected Social Security Identification

Form. Absent such an explanation, and in light of the above circumstances, Plaintiff’s

clear pattern of delay warrants dismissal of this case pursuant to Fed. R. Civ. P. 41(b) for

failure to prosecute. See Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962); see also

Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991); Harris v. Callwood, 844 F.2d 1254,

1256 (6th Cir. 1988).

                   IT IS THEREFORE RECOMMENDED THAT:

       1.     Plaintiff=s Complaint be dismissed without prejudice pursuant
              to Fed. R. Civ. P. 41(b); and

       2.     The case be terminated on the docket of this Court.


May 21, 2021                                     s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             2
                        NOTICE REGARDING OBJECTIONS

        Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written
objections to the proposed findings and recommendations within FOURTEEN days after
being served with this Report and Recommendations. Pursuant to Fed. R. Civ. P. 6(d),
this period is extended to SEVENTEEN days if this Report is being served by one of the
methods of service listed in “Fed. R. Civ. P. 5(b)(2)(C) (mail), (D) (leaving with the
clerk), or (F) (other means consented to) ….” Such objections shall specify the portions
of the Report objected to and shall be accompanied by a memorandum of law in support
of the objections. If the Report and Recommendation is based in whole or in part upon
matters occurring of record at an oral hearing, the objecting party shall promptly arrange
for the transcription of the record, or such portions of it as all parties may agree upon or
the Magistrate Judge deems sufficient, unless the assigned District Judge otherwise
directs. A party may respond to another party’s objections within FOURTEEN days
after being served with a copy thereof.

       Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                             3
